Citation Nr: 0908003	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  96-47 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected left knee strain, beginning 
on April 30, 2002.  

2.  Entitlement to a disability rating in excess of 40 
percent for the service-connected bursitis of the left 
shoulder, for the period from July 16, 2003, to May 4, 2008.  

3.  The propriety of the reduction of the rating to 30 
percent for the service-connected bursitis of the left 
shoulder, beginning on May 5, 2008.  

4.  Entitlement to a disability rating in excess of 40 
percent for the service-connected lumbosacral strain, 
beginning on November 12, 1998.  




REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In March 2006, the Board, inter alia, denied an increased 
rating in excess of 10 percent for the service-connected 
lumbosacral strain, for the period from September 6, 1992 
through November 11, 1998; an increased, compensable rating 
for the service-connected bursitis of the left shoulder, for 
the period from September 6, 1992 through November 11, 1998; 
an increased rating in excess of 20 percent for the service-
connected bursitis of the left shoulder, for the period 
beginning on November 12, 1998 through July 15, 2003; and a 
compensable disability rating for the service-connected left 
knee strain, for the period from September 6, 1992, to April 
29, 2002, is denied.  

The Board remanded the issues regarding a rating in excess of 
40 percent for the service-connected lumbosacral strain, 
beginning on November 12, 1998; a rating in excess of 40 
percent for the service-connected bursitis of the left 
shoulder, beginning on July 16, 2003; and a disability rating 
in excess of 10 percent for the service-connected left knee 
strain, beginning on April 30, 2002.  

The issues involving compensation benefits for the service-
connected left shoulder bursitis are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  Beginning on April 30, 2002, the service-connected left 
knee strain is not shown to have been manifested by a 
functional loss due to pain with flexion restricted to less 
than 60 degrees or extension restricted to less than 0 
degrees; neither degenerative changes nor instability or 
recurrent subluxation is demonstrated.  

2.  Beginning on November 12, 1998, the service-connected 
lumbar spine disability is shown to have been manifested by 
more than diffuse low back tenderness with painful and 
limited motion with muscle spasm; neither favorable or 
unfavorable ankylosis of the entire thoracolumbar spine nor 
intervertebral disc syndrome with incapacitating episodes 
during the past 12 months is demonstrated.  



CONCLUSIONS OF LAW

1.  Beginning on April 30, 2002, the criteria for the 
assignment of an evaluation in excess of 10 percent for the 
service-connected left knee strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5257, 5260, 5261 
(2008).  

2.  Beginning on November 12, 1998, the criteria for the 
assignment of an evaluation in excess of 40 percent for the 
service-connected lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5295, 5293, (2001) and 
effective on September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, effective on September 26, 2003.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A careful review of the record shows that all indicated 
notice and development to the extent possible has been 
accomplished in connection with identified claims for 
increase.  See 38 U.S.C.A. § 5100 et seq.  

Additional examinations have been conducted.  Notice as to 
what evidence is needed, as well as the type of evidence 
necessary to establish a disability rating and effective date 
for that disability, has been provided.  See, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Letters of July 2001, 
August 2003, March 2006, and July 2008 provided pertinent 
notice and development information.  

The notices were not sent until after the initial rating 
denying the claims; however, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.  

The recent VA examinations adequately reflect the full extent 
of his current service-connected left knee and low back 
disabilities, and a basis has not been presented to further 
delay handling of these matters.  In sum, there is no basis 
in notifying or assisting the Veteran that reasonably would 
impair the fairness of this adjudication.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  


Entitlement to a disability rating in excess of 10 percent 
for left knee strain, from April 30, 2002.  

Service connection was established for left knee strain, in 
an October 1993 rating action, effective on September 6, 
1992.  A noncompensable evaluation was assigned under 
Diagnostic Code 5257.  

The evaluation for left knee strain was increased to 10 
percent, in a January 2003 rating action, for the period 
beginning April 30, 2002.  This was based on a decreased 
range of motion.  

The Board in this case remanded the issue regarding the 
assignment of a rating than 10 percent beginning April 30, 
2002. 

At the VA examination conducted in May 2008, the Veteran 
reported constant severe left knee pain.  He had difficulty 
walking more than 15 minutes, climbing stairs, and squatting.  
He reported using a cane, although he was not using a cane on 
that day.  He denied the use of crutches, walkers, braces or 
wheelchair.  He had a moderately slow antalgic gait.  

A 10 percent evaluation is warranted for recurrent 
subluxation or lateral instability that is slight; a 20 
percent evaluation is warranted when the disability is 
moderate; and a 30 percent evaluation is warranted when such 
disability is severe. 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of extension of the leg to 5 degrees is rated at 
no percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Limitation of flexion of a leg to 60 degrees is rated at no 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.  

In addressing the veteran's left knee function, an increased 
rating based on actual limitation of flexion of the knee is 
not assignable in this case.  The recorded findings do not 
document that an actual loss of flexion to less than 60 
degrees.  

At the VA examination in April 2002, the range of motion of 
the left knee was from 0 to 60 degrees.  However, on 
examination in May 2008, his active and passive range of 
motion was from 0 to 90 degrees.  

The Board has considered any pain-related functional 
impairment as set forth in the DeLuca case.  While pain was 
noted at the VA examinations, a greater limitation of flexion 
or extension was not identified.  Significantly, there were 
no ancillary findings, such as redness, deformity, crepitus, 
subluxation, instability, swelling or effusion of the left 
knee joint.  No limitation of extension was identified.  

Further, on range of motion testing of the knees in May 2008, 
the VA examiner noted that, on repetitive flexion, there was 
no incoordination, weakened movement or excess fatigability 
involving the left knee.  

Taking into consideration the VA examiner's remarks 
concerning functional loss, and the recorded findings, the 
Board finds that an increased rating higher than 10 percent 
is not assignable.  

While there are other diagnostic codes that provide for 
higher ratings, the manifestations required for the 
assignment of a higher rating are not shown to apply in this 
case.  


Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain, from November 12, 1998, under old 
regulations

Service connection was established for lumbosacral strain, in 
the October 1993 rating action, effective September 6, 1992.  
A 10 percent evaluation was assigned under Diagnostic Code 
5295.  

The rating was increased to 40 percent in a February 2000 
rating action, effective on November 12, 1998.  

The Board remanded the issue regarding the assignment of a 
rating higher than 40 percent. beginning on November 12, 
1998.  

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  

Additional revisions were made to the criteria for 
disabilities of the spine, as well as renumbering, effective 
on September 26, 2003-for purposes of updating the rating 
schedule with current medical terminology and unambiguous 
criteria to reflect medical advances since last reviewed.  
(Former Diagnostic Code 5295 is now Diagnostic Code 5237).  

It should be pointed out that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. 
West, 12 Vet. App. 55 (1998).  

In considering the old regulations, Diagnostic Code 5295 was 
designated for lumbosacral strain.  Under this Code, a 40 
percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  

Diagnostic Code 5292 provided that severe limitation of 
motion warranted an evaluation of 40 percent.  

At VA examinations, the Veteran has complained of pain and 
stiffness in the low back.  At the May 2008 VA examination, 
he reported having increased pain has that was constant.  He 
had difficulty with prolonged standing and sitting more than 
half an hour.  Walking for more than 15 minutes or lifting 
over 30 pounds also caused difficulty.  

As noted, a 40 percent rating was assigned for the service-
connected lumbosacral strain, effective on November 12, 1998.  
This is the highest rating assignable under Diagnostic Codes 
5292 or 5295.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5289, the Veteran would have had to 
demonstrate that his spine was ankylosed (complete bony 
fixation) at an unfavorable angle.  However, there is no 
evidence of ankylosis of the spine.  

Moreover, in considering the old regulations that relate to 
intervertebral disc syndrome, a 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.  

The Veteran has not been shown to have intervertebral disc 
syndrome manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  

In fact, a neurological examination in March 1999 was 
considered within normal limits.  At the VA examination in 
May 2008, both sensory and motor functions were considered 
normal.  

Thus, with consideration of functional loss due to pain, the 
Board finds that the evidence preponderates as the Veteran's 
claim for a rating in excess of 40 percent under 38 C.F.R. §§ 
4.40, 4.45, or DeLuca, supra.  

The complaints and findings recorded during this period are 
consistent with not more than severe limitation of motion.  
VA examiners have indicated that on repetitive testing there 
was no additional loss of motion, fatigue, weakness or lack 
of endurance.  


Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain, from November 12, 1998, under the new 
regulations

The new regulations provide the following rating criteria: a 
40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).  

The Board in this regard finds that the service-connected 
lumbar spine disability does not warrant the assignment of a 
rating higher than 40 percent under the new Diagnostic Code 
5237.  The forward flexion of the thoracolumbar spine is not 
so limited as to equate to favorable ankylosis of the 
thoracolumbar portion of the spine.  

The Veteran's forward flexion during this time period was 
noted to be to 30 degrees with pain on VA examinations in 
November 1998 and April 2002.  His flexion increased to 70 
degrees with complaints of pain when most recently examined 
in May 2008.  

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), an evaluation of 60 percent 
is assignable for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

However, the Veteran is not shown to have intervertebral 
syndrome or otherwise to require doctor-prescribed bed rest 
for any incapacitating episodes, during the past 12 months as 
required under Diagnostic 5243 (intervertebral disc 
syndrome).  

Moreover, no separately ratable neurologic manifestations of 
intervertebral disc syndrome have been identified.  The 
neurological examination in March 1999 was within normal 
limits.  The VA examiner also noted that X-ray studies in 
June 2002 were normal for the lumbar spine.  

The most recent examination did identify some muscle spasm 
associated with the lumbar spine disability.  However, there 
is no showing of related scoliosis, reversed lordosis, or 
abnormal kyphosis.  

Further, the examinations reports indicate that his posture 
is erect.  The General Rating Formula for Diseases and 
Injuries of the Spine contemplates symptoms such as pain.  
So, an evaluation in excess of 40 percent for the 
service-connected lumbar spine disability under Diagnostic 
Code 5237 is not for application in this case.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against this claim 
for increase.  



ORDER

An increased rating in excess of 10 percent for the service-
connected left knee strain, beginning on April 30, 2002 is 
denied.  

An increased rating in excess of 40 percent for the service-
connected lumbosacral strain, beginning on November 12, 1998 
is denied.  



REMAND

In evaluating the severity of the service-connected left 
shoulder disability, the Boards finds that further 
development is required in this case.  

At VA examination in July 2003, the examiner noted that the 
Veteran had virtually no motion of the left shoulder.  
Reportedly, the slightest amount of motion caused pain.  
Abduction and forward flexion were no more than 10 degrees.  

However, VA outpatient record dated in October 2003 show that 
flexion was 0-80, extension was 40 degrees, abduction was 45 
degrees, and external rotation was 40 degrees.  Pain was 
noted with all motion.  

VA physical therapy record dated in February 2004 noted his 
range of motion was limited by pain.  Flexion was 30, 
abduction was 30 degrees, internal rotation was 70 degrees, 
and external rotation was 30 degrees.  It was noted that a 
January 2004 X-ray studies of the left shoulder was normal.   

In a June 2008 rating action, the RO reduced the rating for 
the left shoulder disability to 30 percent, effective on May 
5, 2008.  

This was based on VA examination in May 2008.  At this 
examination, the Veteran reported that he had difficulty with 
overhead use, as well as with lifting more than 10 pounds.  
He noted that this affected his job as a clerk.  

Significantly, on VA examination, the range of motion of the 
left shoulder was as follows: forward elevation was 0-70 
degrees, abduction was 0-60 degrees, adduction was 0-30 
degrees, and external and internal rotation were 90 degrees.  
This approximates limitation of arm motion midway between 
side and shoulder level, which is evaluated as 30 percent 
under Diagnostic Code 5201.  

Given these findings, the Board finds that the current record 
is not sufficient to show the actual degree of functional 
impairment attributable to the service-connected left 
shoulder disability under the ordinary conditions of life.  
Thus, another examination is indicated in this regard.  

In addition, the records show that the Veteran was to be 
scheduled for an MRI of the left shoulder.  However, the 
available records from VA do not refer to the results of such 
a study.  Copies of all VA outpatient treatment records since 
2004 should be obtained for the purpose of review.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action.  

1.  The RO should provide the Veteran 
with updated notice in accordance with 
any recent decision (and pertinent 
included findings) issued by the Court in 
connection with VCAA.  

2.  The RO should request that the 
Veteran identify all VA and non-VA 
medical providers who have examined him 
or treated him for his service-connected 
left shoulder disorder.  The RO should 
take the appropriate steps to obtain 
identified records not already associated 
with the claims folder.  This should 
records pertaining to any MRI study of 
the Veteran's left shoulder.  The Veteran 
also should be notified that he can 
submit evidence to support his claim.  

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the Veteran 
for an examination to ascertain the 
current severity of his service-connected 
left shoulder disability.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  

The VA examiner should fully describe the 
Veteran's active and passive ranges of 
motion of left shoulder, and determine 
whether the left shoulder exhibits 
weakened movement, excess fatigability or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion (or other function) loss due to 
such factors and during any flare-ups.  
The VA examiner in this regard should 
specifically opine as to the extent of 
the left shoulder disability in terms of 
functional impairment due to pain 
experienced under the ordinary conditions 
of life.  The examination report must 
include an explanation of the rationale 
for any opinion given.  The VA examiner 
should explain the rationale for all 
opinions given.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Then, the RO should review any 
additional evidence and readjudicate the 
Veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  The Veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


